—Order, Supreme Court, New York County (Elliott Wilk, J.), entered January 11, 1995 which, inter alia, denied plaintiffs’ motion to remove the action to the Supreme Court, unanimously affirmed, with costs.
The IAS Court did not improvidently exercise its discretion in refusing to remove the case from Civil Court, since so much of the relief plaintiffs request from Supreme Court which Civil Court could not provide is relief to which plaintiffs clearly are not entitled. Defendants are under no legal obligation pursuant to Administrative Code of the City of New York § 27-1026 to perform a posi-construction property inspection. Concur— Murphy, P. J., Kupferman, Asch, Nardelli and Tom, JJ.